684 S.E.2d 886 (2009)
FAIRWAY OUTDOOR ADVERTISING, a Division of Morris Communications Corporation
v.
Jerry T. EDWARDS and wife, Martha E. Edwards.
No. 328P09.
Supreme Court of North Carolina.
October 8, 2009.
James E. Scarbrough, Concord, for Jerry T. Edwards and wife, Martha E. Edwards.
Jennifer Fountain, Greensboro, for Fairway Outdoor Advertising.
Prior report: ___ N.C.App. ___, 678 S.E.2d 765.

ORDER
Upon consideration of the petition filed on the 11th of August 2009 by Defendants in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
*887 "Denied by order of the Court in conference, this the 8th of October 2009."